Citation Nr: 0612186	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946, a period of active duty training in July 1949, and 
another period of active military service from August 1950 to 
August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In August 2003, the Board remanded the pending claim for 
additional evidentiary development.  

It is noted that while this case was in remand status, the 
veteran submitted an April 2004 request for a video 
conference hearing; he advised the RO that he lived in 
Florida from November 2004 through April 2005.  An April 2005 
Report of Contact indicated that a VA representative told the 
veteran he should undergo his VA audiology examination prior 
to a hearing before a Veterans Law Judge.  The veteran 
responded that he was not interested in having a hearing 
regarding hearing loss; rather, he wanted to talk about his 
back condition.  The VA representative stated that a hearing 
could not be held on the back condition because it was not on 
appeal.  The veteran then clarified that he would not report 
for the scheduled May 18, 2005, BVA hearing.  As such, 
consideration of the veteran's claim will proceed.  See 38 
C.F.R. § 20.702(e).

In April 2006,  the veteran's motion for an advance on the 
docket was granted pursuant to 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

In light of the Veterans Claims Assistance Act, and Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a Board remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders"), the 
issue of a nexus opinion must be considered again.

Particularly, the Board's August 2003 remand had asked a VA 
examiner to opine "whether it is at least as likely as not 
that current hearing loss is causally attributable to 
acoustic trauma to which the veteran was exposed in military 
service."  

Though a subsequent November 2005 VA examination report 
reflected a thorough review of the claims file, the 
examiner's summary stated that (in terms of an etiological 
relationship between current hearing loss and military 
service), "it is not possible to render an opinion without 
resorting to speculation."

Proper disposition of the veteran's claim requires, however, 
an opinion that is rendered according to the Board's 
directive.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should update the record with 
any recent outstanding and relevant VA 
treatment records, and if necessary assist 
the veteran in obtaining any identified 
outstanding private treatment records 
regarding his hearing loss.  

3.  The veteran should be scheduled for a 
VA examination.  The examiner should 
evaluate the extent of bilateral hearing 
impairment with a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  A report should 
include the use of numeric identification 
on the audiological evaluation graph.  
Upon review of the claims file, and 
consideration of the veteran's history of 
in-service and post-service noise 
exposure, the examiner should opine 
whether it is at least as likely as not 
that current hearing loss is related to 
military service.  The examiner should 
offer a rationale for the opinion.  

4.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
hearing loss.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





